Citation Nr: 0208454	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  95-11 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a stomach ulcer, 
claimed as a residual of exposure to herbicides (Agent 
Orange) during service.

2.  Entitlement to service connection for hemorrhoids, 
claimed as residuals of exposure to herbicides (Agent Orange) 
during service.

3.  Entitlement to service connection for carcinoid tumors 
with cholecystectomy, claimed as residuals of exposure to 
herbicides (Agent Orange) during service.

4.  Entitlement to service connection for a cranial 
meningioma, claimed as a residual of exposure to herbicides 
(Agent Orange) during service.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for headaches and 
dizziness.  

8.  Entitlement to service connection for left ear hearing 
loss under 38 U.S.C. § 1151.

9.  Entitlement to service connection for a left eye disorder 
under 38 U.S.C. § 1151.

10.  Entitlement to anosmia under 38 U.S.C. § 1151.

11.  Entitlement to service connection for a breathing 
disorder.

12.  Entitlement to a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1966 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision, in part, denied 
the veteran's claims for service connection for a stomach 
ulcer, hemorrhoids, and a carcinoid with cholecystectomy, all 
claimed as residuals of exposure to herbicides (Agent Orange) 
during service.  Subsequently, a February 1998 rating 
decision denied service connection for a cranial meningioma.  

In March 2002, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 1999).  

The Board is adjudicating the veteran's claims related to 
Agent Orange exposure below.  The other issues are the 
subjects of a remand that follows the Board's decision. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The veteran's service medical records appear to be 
complete.  

4.  The veteran's service medical records do not show any 
diagnosis of ulcers, hemorrhoids, carcinoid tumors, or 
cranial meningioma during service or within the first year 
after service.  

5.  The medical evidence reveals that the veteran had 
carcinoid tumors of his lower digestive tract excised by 
cholecystectomy in 1973; there is no evidence that these have 
recurred.  

6.  There is a single current medical diagnosis of peptic 
ulcer disease.

7.  There are post service diagnoses of internal and external 
hemorrhoids.

8.  The medical evidence of record reveals that the veteran 
was diagnosed with cranial meningioma, which was treated with 
surgery, in September 1997.  

9.  There is no competent evidence of record that relates the 
veteran's hemorrhoids, ulcers, cranial meningioma, and/or 
carcinoid tumors to his military service or to Agent Orange 
exposure during service.  


CONCLUSIONS OF LAW

1.  A stomach ulcer was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(2001).

2.  Hemorrhoids were not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(2001).

3.  Carcinoid tumors were not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(2001).

4.  A cranial meningioma was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
his claim and to provide him notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required for the issues adjudicated below.  The appellant 
has been notified on numerous occasions as to the evidence 
needed to support his claims.  There is a considerable volume 
of medical evidence of record in the claims file, which is 
three volumes in length.  Moreover, the new law states that 
VA is "not required to provide assistance to a claimant  . . 
. if no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C.A. § 5103A 
(a)(2) (West Supp. 2001).  




II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2001).

The term soft-tissue sarcoma includes the following:  adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1 (2001).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107- ___ (HR 1291), § 1116 (f) (December 
27, 2001).  Review of the veteran's discharge papers, DD 214, 
and other service personnel records, confirms that he served 
in the Republic of Vietnam during his period of military 
service.  As such, the veteran is presumed to have been 
exposed to an herbicide agent (Agent Orange) during this 
period of service. 

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2001) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d), (2001). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  See also 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

A.  Stomach Ulcer

In this case the veteran avers that he developed a stomach 
ulcer as a result of exposure to herbicides (Agent Orange) 
during service.  The veteran's service medical records appear 
to be complete.  They contain entrance and separation 
examination reports along with treatment records spanning the 
veteran's entire length of service.  Review of the service 
medical records does not reveal that the veteran had any 
diagnosis of an ulcer, or any other gastrointestinal 
disorder, during service.  

The veteran's claims file is three volumes in size, and there 
are a considerable number of post-service medical treatment 
records contained in the record.  These records reveal that 
in the late 1980s the veteran began to have complaints of 
upper gastrointestinal symptoms.  Various tests were 
conducted at a VA medical center (VAMC).  These tests did not 
reveal the presence of an ulcer.  Rather, the diagnosis was 
gastritis.  A June 1990 letter from Dr. Schneider, a private 
physician, indicates that the veteran is diagnosed with 
peptic ulcer disease.  However, there is no indication in 
this letter that the veteran's ulcer is related to his 
service or to Agent Orange exposure during service.  

The preponderance of the evidence is against the veteran's 
claim.  While the evidence is equivocal as to whether or not 
the veteran actually has a peptic ulcer, the Board will 
assume that he does based on Dr. Schneider's letter.  
However, stomach ulcers are not diseases which warrant 
presumptive service connection on the basis of Agent Orange 
exposure.  38 C.F.R. § 3.309(e) (2001).  Moreover, digestive 
disorders, such as ulcers, are medical conditions that the 
Secretary has specifically determined do not warrant a 
presumption of service connection based on exposure to Agent 
Orange.  See Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  
See also Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001).  As such, 
service connection cannot be granted on this basis.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, there is no evidence that the veteran 
suffered from or was diagnosed with ulcers or any other upper 
gastrointestinal disability during service.  There is no 
competent medical evidence linking the veteran's current 
ulcer to service over two decades earlier or to Agent Orange 
exposure during service.  

In March 2002, the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  He 
testified that VA doctors had told him that his ulcers were 
related to chemical exposure during service.  However, review 
of the competent medical evidence of record does not support 
these allegations.  

Ulcers may be presumed to have been incurred during active 
military service if they are manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  However, the first diagnosis of an 
ulcer subsequent to service is in 1991.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for stomach ulcers.  

B.  Hemorrhoids

The veteran also claims that he developed hemorrhoids as a 
result of exposure to herbicides (Agent Orange) during 
service.  Again, the veteran's service medical records appear 
to be complete.  There is no indication in the service 
medical records that the veteran suffered from hemorrhoids 
during service.  

VA medical records dating from 1973 until the present reveal 
that the veteran has suffered at various times from internal 
and external hemorrhoids.  The fact that the veteran has 
hemorrhoids is not in dispute.  However, hemorrhoids are not 
a disease which warrants presumptive service connection on 
the basis of Agent Orange exposure.  38 C.F.R. § 3.309(e) 
(2001).  As such, service connection cannot be granted on 
this basis.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In March 2002, the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  He 
testified that VA doctors had told him that his hemorrhoids 
were related to chemical exposure during service.  However, 
review of the competent medical evidence of record does not 
support these allegations.  

Again we note that there is simply no evidence of hemorrhoids 
during service.  There is also no competent evidence that in 
anyway relates the veteran's current hemorrhoids to service, 
or to Agent Orange exposure in service.  Moreover, the 
veteran's claim for service connection for hemorrhoids on a 
direct basis has previously been denied, and this decision is 
final.  As such, the preponderance of the evidence is against 
the veteran's claim for service connection for hemorrhoids as 
a residual of Agent Orange exposure in service.   


C.  Carcinoid Tumors

The veteran claims that he developed carcinoid tumors as a 
result of exposure to herbicides (Agent Orange) during 
service.   Carcinoid tumors are tumors of the lower digestive 
tract, the intestines.  The evidence of record reveals that 
in 1973 the veteran developed rectal bleeding.  Testing 
revealed the presence of carcinoid tumors.  In May 1973, 
surgery was conducted at a VAMC and the tumors were excised.  
Subsequent follow up examinations reveal that the tumors have 
not recurred.  There is no evidence that shows that the 
carcinoid tumors were present during service or during the 
first post service year.  Also, service connection for 
carcinoid tumors on a direct basis has previously been denied 
and that decision is final.  

The preponderance of the evidence is against the veteran's 
claim.  Carcinoid tumors are not a disease which warrants 
presumptive service connection on the basis of Agent Orange 
exposure.  38 C.F.R. § 3.309(e) (2001).  Moreover, 
gastrointestinal tumors are medical conditions that the 
Secretary has specifically determined do not warrant a 
presumption of service connection based on exposure to Agent 
Orange.  See Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  
See also Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001).  As such, 
service connection cannot be granted on this basis.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, there is no evidence that the veteran 
currently suffers from carcinoid tumors.  These tumors were 
removed in 1973 and continued follow up examination has 
revealed that they have not recurred.  There is also no 
evidence that the veteran suffered from, or was diagnosed 
with, carcinoid tumors during service.  There is no competent 
medical evidence linking the veteran's carcinoid tumors to 
service, or to Agent Orange exposure during service.  

In March 2002, the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  He 
testified that VA doctors had told him that his carcinoid 
tumors were related to chemical exposure during service.  
However, review of the competent medical evidence of record 
does not support these allegations.  

Cancerous tumors may be presumed to have been incurred during 
active military service if they is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  However, the first diagnosis of the 
tumors was in 1973, almost 4 years after the veteran 
separated from service.  Therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for carcinoid tumors as residuals of exposure to 
Agent Orange during service.  

D.  Cranial Meningioma

Finally, the veteran claims that he developed cranial 
meningioma as a result of exposure to herbicides (Agent 
Orange) during service.  A cranial meningioma is a brain 
tumor.  The medical evidence of record reveals that the 
veteran suffered from headaches in 1997.  Testing revealed 
the presence of a cranial meningioma.  Surgery was conducted 
to remove the cranial meningioma at a VAMC in September 1997.  

The preponderance of the evidence is against the veteran's 
claim.  Cranial meningioma is not a disease that warrants 
presumptive service connection on the basis of Agent Orange 
exposure.  38 C.F.R. § 3.309(e) (2001).  Moreover, brain 
tumors are medical conditions that the Secretary has 
specifically determined do not warrant a presumption of 
service connection based on exposure to Agent Orange.  See 
Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  See also 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001). As such, service 
connection cannot be granted on this basis.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case, the fist diagnosis of cranial meningioma 
was in 1997, almost three decades after the veteran separated 
from service.  There is no competent medical evidence linking 
the veteran's cranial meningioma to service or to Agent 
Orange exposure during service.  The veteran's service 
medical records did reveal that he suffered from headaches in 
February and March 1967.  The symptoms described are similar 
to the symptoms manifested in 1997 prior to the veteran being 
identified with a cranial meningioma.  However, the service 
medical records specifically relate the veteran's headaches 
at the time as being the result of a prior head trauma.  Also 
there is a gap of over 30 years with no evidence of 
continuity of headache symptomatology.  

In March 2002, the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  He 
testified that VA doctors had told him that his cranial 
meningioma was related to chemical exposure during service.  
However, review of the competent medical evidence of record 
does not support these allegations.  

Malignant tumors may be presumed to have been incurred during 
active military service if they are manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  However, the first diagnosis of the 
cranial meningioma was almost 30 years after the veteran 
separated from service.  Therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for cranial meningioma as a residual of exposure 
to Agent Orange during service.  

ORDER

Service connection as a result of Agent Orange exposure in 
service is denied for a stomach ulcer, hemorrhoids, carcinoid 
tumors and for cranial meningioma.


REMAND

In a March 2000 rating decision the RO denied service 
connection for:  a skin disorder; hypertension; headaches and 
dizziness; left ear hearing loss under 38 U.S.C. § 1151; a 
left eye disorder under 38 U.S.C. § 1151; anosmia under 
38 U.S.C. § 1151; and, a breathing disorder.  This decision 
also denied entitlement to a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU).  In May 2000, the veteran filed a notice of 
disagreement with this decision.  However, a statement of the 
case (SOC) has note been issued.  This must be done.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that, where notice of disagreement is filed with claim and no 
statement of the case has been issued, Board should remand, 
not refer, that issue to the RO to issue statement of the 
case). 

The Board also notes that the issue of entitlement to service 
connection for a skin disorder was previously denied, and 
that the veteran never perfected an appeal with respect to 
that issue.  Therefore, this issue is properly addressed as 
one of new and material evidence to reopen the claim.  

Finally, the Board notes that the claims file itself requires 
some work.  All of the contents of volume one are loose in 
the folder.  Volume two is not even contained in a standard 
claims file folder.  Volume three contains several sections 
of records that are unattached to each other or the folder.  
The RO should ensure that the claims file is properly 
repaired and placed in serviceable condition.  

The case is REMANDED to the RO for the following:

1.  The RO should ensure that the 
veteran's claim for service connection 
for a skin disorder is properly 
adjudicated as an issue involving new and 
material evidence to reopen the claim.  

2.  The RO should issue the veteran and 
his representative a Statement of the 
Case (SOC) on the issues of entitlement 
to service connection for:  hypertension; 
headaches and dizziness; left ear hearing 
loss under 38 U.S.C. § 1151; a left eye 
disorder under 38 U.S.C. § 1151; anosmia 
under 38 U.S.C. § 1151; and, a breathing 
disorder.  The SOC should also include 
the issue of entitlement to a total 
disability rating for compensation on the 
basis of individual unemployability 
(TDIU).  The veteran and his 
representative should be afforded the 
appropriate period of time to respond and 
perfect an appeal if so desired. 



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



